Citation Nr: 9915139	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-21 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to eligibility for accrued benefits.

2. Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J.D.S.


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from March 1941 to September 
1945.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.

In the substantive appeal filed in March 1995, the appellant 
contends that the veteran was seen repeatedly at the VA 
Hospital in Bedford, Massachusetts.  She further contends 
that his blood was repeatedly drawn at the VA Hospital, but 
that the veteran failed to receive treatment for his chronic 
anemia which she contends was caused by his renal failure.  
The inference is that the veteran received inadequate 
treatment at a VA facility which aggravated his disability 
and eventually resulted in his death.  VA is obligated to 
consider all issues reasonably inferred from the evidence of 
record.  See Douglas v. Derwinski, 2 Vet. App. 435, 438-440 
(1992).  The issue of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for renal failure is accordingly referred 
to the RO for appropriate action.


FINDINGS OF FACT

1. The veteran served in the United States Army from March 
1941 through September 1945.  He died in December 1994.

2. At the time of the veteran's death, service connection was 
in effect for anxiety reaction with a 30 percent 
evaluation, for dermatophytosis, pedis, with 
onychomycosis, rated as 10 percent disabling, and for 
malaria, which was rated as noncompensable.

3. At the time of the veteran's death, there was no claim for 
VA benefits pending and no accrued benefits were payable.

4. The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a nexus between the veteran's 
military service and his death.


CONCLUSIONS OF LAW

1. There is no entitlement to accrued benefits.  38 U.S.C.A. 
§ 5121 (West 1991); 38 C.F.R. § 3.1000 (1998).

2. The claim of service connection for the cause of the 
veteran's death is not well-grounded. 38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has alleged entitlement to accrued VA benefits 
as well as entitlement to service connection for the cause of 
the veteran's death.  In the interest of clarity, the Board 
will discuss each issue separately.  The Board will first 
discuss the relevant law, VA regulations and decisions of the 
United States Court of Appeals for Veterans Claims and the 
United States Court of Appeals for the Federal Circuit.  The 
factual background of this case will then be described.  
Finally, the Board will analyze the claim and render a 
decision as to each issue.

Entitlement to accrued benefits

The Law and Regulations

The payment of accrued benefits is governed by 38 U.S.C.A. § 
5121 (West 1991).  The statute provides that benefits which 
are "due and unpaid" to a veteran at the time of his death 
may be disbursed to eligible persons.  The Board initially 
notes that the appellant's eligibility to receive accrued 
benefits is not issue here.

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must either 1) have had a claim pending 
at the time of his death for such benefits or 2) have been 
entitled to benefits under an existing rating or decision.  
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  "Under 
§ 5121, therefore, a claimant is only entitled to what was 
properly due the veteran at the time of his death, but which 
was unpaid."  Zevalkink v. Brown, 102 F. 3d 1236 (Fed. Cir. 
1996).

Factual Background

At the time of his death on December [redacted], 1994, there 
were no claims for VA benefits pending by or on behalf of the 
veteran.

At the time of his death, the veteran was service-connected 
for anxiety reaction with a 30 percent evaluation, for 
dermatophytosis pedis with onychomycosis, rated as 10 percent 
disabling, and for malaria, which was rated as noncompensably 
disabling.

There is no indication in the record that the veteran had any 
claim for VA benefits pending at the time of his death or 
that he was owed any money by VA.

Analysis

The appellant is seeking accrued benefits, based, at least in 
part, on her contention that the veteran's service-connected 
disabilities were more severe than was recognized by VA.  
However, no claim for an increased disability rating or 
ratings had been filed by or on behalf of the veteran at the 
time of his death.  Under 38 U.S.C. § 5101(a) (1998), "[a] 
specific claim in the form prescribed by the Secretary . . . 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary"  Interpretation of sections 5101 and 5121 together 
compels the conclusion that, as noted by the RO, there are no 
accrued benefits to be paid out.  There were no unpaid 
benefits and no claims for VA benefits pending on behalf of 
the veteran at the time of his death.  

In short, if accrued benefits do not exist, such cannot be 
paid.  Although the Board appreciates the appellant's 
contention that the veteran's disabilities were worse than 
were recognized by VA, in the absence of a claim for 
increased disability ratings during the veteran's lifetime, 
accrued benefits cannot be paid.  See Zevalkink and Jones, 
supra.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") held that in a case where the 
law is dispositive of the claim, it should be denied because 
of lack of legal entitlement under the law.  Accordingly, the 
appellant is not entitled to accrued benefits.

Entitlement to service connection for the cause of the 
veteran's death

Relevant Law and Regulations

Service connection

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1998).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection of nephritis will be presumed if 
the disease manifests to a compensable degree within one year 
from the date of separation from service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1998).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Well grounded claims

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If she has not, her appeal 
must fail.  38 U.S.C.A. § 5107(a); see Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Board finds that the appellant's 
claim for service connection for the cause of the veteran's 
death is not well-grounded, and there is no further duty to 
assist her in the development of her claim.

In order for a claim for service connection for the cause of 
the veteran's death to be well-grounded, there must be (1) 
evidence of the veteran's death; (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the in-service injury or disease 
and the veteran's death.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Factual background

The veteran's service medical records are associated with the 
claims folder.  He evidently first contracted malaria in 
March 1943.  He had numerous attacks of malaria thereafter 
and was treated  for malaria on many occasions during service 
thereafter.

There is reference to "atypical pneumonia" in a dispensary 
record dated November 5, 1944.  The veteran was admitted to a 
hospital, where bronchitis was diagnosed on November 7.  He 
was released to duty on November 11, 1944.  

There is no reference to renal disease during service.  The 
separation examination dated in September 1945 clinically 
evaluated the veteran's genito-urinary system as normal.

The veteran underwent a VA examination in July 1948.  His 
kidneys were clinically evaluated as normal.  The examiner 
noted that the veteran complained of low back pain with no 
history of trauma.  The examination was essentially negative 
with no explanation of pain over the lumbosacral area in 
right lateral bending.  The diagnosis was chronic nephritis.

Service connection for chronic nephritis was denied in a 
November 1948 rating decision.  The veteran was advised of 
the denial in a November 1948 letter from the RO.  The 
November 1948 rating decision was not appealed.

There are no pertinent medical reports for a number of years 
after 1948.  Outpatient treatment records from the VAMC in 
Boston, Massachusetts, dated from April 1974 to November 1978 
do not reflect treatment related to the veteran's kidneys.

Private medical records from Mount Auburn Hospital dated from 
October 1984 through March 1985 reflect a diagnosis of renal 
cell carcinoma of the right kidney, left renal artery 
stenosis, and chronic renal failure.  The veteran underwent 
surgery for partial nephrectomy and cystoscopy of the right 
kidney.

Records from the Lahey Clinic dated from October 1994 through 
December 1994 reflect that the veteran was treated for 
worsening renal failure and severe anemia with hemolysis of 
transfused blood.  The veteran died on December [redacted], 
1994.  The certificate of death listed the immediate cause of 
death as septic shock.  Underlying causes were listed as pneumonia 
and renal failure.  The approximate interval between onset and 
death for septic shock was 18 hours; pneumonia was 10 days; 
and renal failure was 4 months.  An autopsy was not 
performed.  The death certificate did not refer to malaria or 
any other service-connected disability as an immediate or 
underlying cause of death.

At the time of his death, the veteran was service-connected 
for anxiety reaction with a 30 percent disability evaluation; 
for dermatophytosis pedis with onychomycosis, rated as 10 
percent disabling; and for malaria, which was rated as 
noncompensably disabling.

In a February 1995 letter, the appellant contended that the 
veteran had a long-standing kidney problem which ultimately 
lead to his death.  In her substantive appeal, filed in March 
1995, the appellant further contends that "[T]he chances are 
great that this (kidney problems) all could have started as 
far back while in Service."

A letter from private physician Morris D., M.D., dated in May 
1995 reflects that the veteran was diagnosed with chronic 
anemia secondary to renal failure.  A letter from private 
physician William C. M., M.D., also dated in May 1995, 
reflects that in 1984 the veteran had significant 
atherosclerosis of his renal arteries as well as renal 
dysfunction ascribed as nephrotic syndrome.  Dr. M. indicated 
that he was not a specialist in renal medicine and was unable 
to comment on the relationship between the veteran's renal 
function and anything other than his peripheral vascular 
disease.  In this regard, Dr. M. indicated that the veteran's 
renal artery was successfully bypassed and his renal function 
remained in an acceptable range for the remainder of the 
doctor's relationship with the veteran.

In May 1995, the appellant and her son testified at a hearing 
at the RO in Boston, Massachusetts.  The appellant's 
representative related that the veteran endured approximately 
40 bouts with malaria which he alleged affected the veteran's 
kidneys.  The representative also asserted that the treatment 
for malaria rendered in service aggravated his kidney 
condition "which caused the ultimate passing of this 
veteran."  The representative indicated that the veteran was 
treated in 1946 and 1947 and was diagnosed with chronic 
nephritis in 1948.  Therefore, he asserted that the 
presumptions set forth at 38 C.F.R. §§ 3.307 and 3.309 are 
applicable to this matter.  The appellant testified that the 
veteran was diagnosed with renal nephritis in 1948 which was 
a direct result of the medication and treatment he received 
in service for malaria.  The veteran's son testified that it 
was his opinion that the treatment the veteran received in 
service damaged his kidneys and resulted in his death.

At the hearing, the appellant's representative directed the 
hearing officer's attention to The Merck Manual § 10.149, p. 
1661 (16th ed., 1992) for the proposition that quinine and 
other medications prescribed for the veteran in service was 
the cause of his renal problems.  A review of The Merck 
Manual, 16th edition, page 2341 notes that quinine may be 
ototoxic, affecting the inner ear.  An entry on page 1661 
notes that one cause of acute renal failure can be acute 
tubulointerstitial nephritis which is caused by unspecified 
drug reactions.  The representative alleged that the 
septicemia which was listed as a cause of the veteran's death 
was also a direct result of the malaria infection.  The 
representative also alleged that the veteran's pneumonia was 
related to service.

Analysis

The cause of the veteran's death has been established by the 
certificate of death as septic shock, with underlying causes 
of pneumonia and renal failure.  Service connection has not 
been established for any of these disabilities.  

The appellant contends that the cause of the veteran's death 
was related to renal failure, which she claims was incurred 
during service.  She also contends that that the veteran's 
death was caused by treatment for malaria during service, 
which she believes damaged the veteran's kidneys.  The 
appellant's representative contends that the septicemia, 
which was listed as a cause of the veteran's death, was a 
direct result of the service connected malaria and that 
pneumonia, which was also listed as an underlying cause of 
the veteran's death, was related to service.

There is no evidence of record showing that the renal 
failure, pneumonia and septic shock, listed as causes of 
death, were related to service.  The veteran's service 
medical records do not refer to these diseases.

The Board notes that nephritis is a presumptive disease set 
forth at 38 C.F.R. § 3.309 (1998).  However, the first 
diagnosis of chronic nephritis of record is dated in November 
1948 which is beyond the one year presumptive period for 
service connection, which ended in September 1946.  The Board 
further notes the representative's argument at the May 1995 
hearing that the veteran was treated in 1946 and 1947 and was 
diagnosed with chronic nephritis in 1948.  However, there is 
no evidence of treatment for nephritis prior to 1948.  
Therefore, the statutory presumption does not apply.  

The appellant, her son and her representative contend that 
there is a causal connection between (1) the veteran's 
service connected malaria or treatment for malaria in service 
and his renal failure and septic shock, and/or (1) between 
pneumonia in service and pneumonia at the time of death.  
However, there is no competent medical evidence of record to 
support any of those contentions.  The record does not show 
that the appellant, her son or her representative possess the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert in order for such 
testimony to be considered competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992).  Lay persons are not 
considered competent to offer medical opinions regarding 
causation or diagnosis, and therefore that evidence does not 
establish that the claim is plausible.  Grottveit v. Brown, 5 
Vet. App. at 93.  

The Board notes that the veteran's private physician Dr. M., 
is competent to render such an opinion.  However, his letter 
dated in May 1995 reflects that he was unable to comment on 
the relationship between the veteran's renal function and 
service.  The appellant has neither provided nor identified 
any medical evidence to support her claim that the veteran's 
death was related to his period of service in any way.  
Without competent medical evidence of a causal nexus linking 
the veteran's death to his period of service, the claim for 
service connection for the cause of the veteran's death is 
not well-grounded.  See Caluza v. Brown, 7 Vet. App. 506.

The Board notes that the appellant's representative has made 
reference to treatise evidence contained in the 16th edition 
of The Merck Manual at the May 1995 hearing.  The evidence 
reflects that quinine which was used to treat the veteran's 
service connected malaria may affect the inner ear.  Another 
portion of the evidence notes that one cause of acute renal 
failure can be acute tubulointerstitial nephritis due to a 
drug reaction.  However, no specific drug is mentioned.  
While it may be argued that the medical literature is 
supportive of the claim for service connection for the 
secondary disability, the Board finds that such generic 
texts, which do not address the facts in this particular 
case, and with a sufficient degree of medical certainty, do 
not amount to competent medical evidence of causality as 
required for a well-grounded claim.  Wallin v. West, 11 Vet. 
App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

The Board further observes in passing that although 
"atypical pneumonia" was mention in a dispensary report in 
November 1944, diagnostic testing and evaluation by 
physicians after his transfer to a military hospital resulted 
in a final diagnosis of bronchitis, not pneumonia.  In any 
event, as discussed above, competent medical evidence is 
required to link the veteran's death to his military service 
or any incident thereof.  This medical nexus evidence is 
currently lacking from the file and the claim must 
accordingly be denied.

In summary, the Board notes that the appellant has made every 
effort to provide credible testimony and evidence in support 
of her heart-felt convictions that the veteran's death was 
related to service.  The Board has absolutely no reason the 
doubt the credibility and sincerity of the appellant and the 
veteran's son.  However, the evidence of record does not 
fulfill the legal requirements necessary to award benefits in 
this case.  Specifically, there is no competent medical 
evidence of a link between the veteran's death and service.  
Without such a link, the claim is not well grounded and must 
be denied.

Additional Matters

Because the appellant's claim for service connection is not 
well-grounded, VA is under no duty to further assist her in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93.  
VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has recently held that the obligation 
exists only in the limited circumstances where the appellant 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  The VA is not on notice 
of any other known and existing evidence which would make the 
adjudicated service connection claim plausible.  The Board's 
decision serves to inform the appellant of the kind of 
evidence which would be necessary to make her claim well-
grounded; namely competent medical evidence of a link between 
the immediate or underlying causes of the veteran's death and 
his military service.




CONTINUED ON NEXT PAGE


ORDER

Entitlement to eligibility for accrued benefits is denied.

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

